Title: To Thomas Jefferson from Archibald Stuart, 6 December 1792
From: Stuart, Archibald
To: Jefferson, Thomas



Dr Sir
Richmond Decbr. 6th 1792

  I came to this place Yesterday as an Elector from the District of Augusta. On comparing Notes with my Colleagues I found we were  unanimous in our wishes to Remove Mr. A. from the V. Presidency. The question Then was who was the Person most likely to meet the General approbation of his Opponents. Some communications from a friend to One of Our body satisfyed me G.C. was the man; On that Ground he received the unanimous Vote of Our body. With regard to myself and some others we should have prefered Other Characters to either Mr. C. or Mr. A. had there been hopes of success necessity therefore in some degree contributed to our Unanimity. I must confess tho I disapproved of Mr. A.s political Creed yet from the Character you gave me of him as a Man of Wisdom and honesty and who had rendered essential services to our Country at a critical period I felt gret reluctance in voteing against him. I have ever thought the desertion of old servants a blemish in the Character of Republics but on the Other hand I conceive it dangerous and inconsistent to retain in so important An Office however worthy in other respects a man not entirely devoted to the republican Cause.
  On My Return from New London Dist. Court I received your favor of Septr. last. I had previously spoken with Mr. Hy. on the subject referred to. He is averse to Calling a Convention and his Objections Originate from fears that something might be done inconsistent with genuine republicanism. If a convention could be convened rely upon it it will be composed of such members as to secure us from the danger you apprehend or which might Once have been apprehended.
The Subject of Government is better understood than it was at the period of his Omnipotence and there are Other reasons which I can offer when we Meet in support of my Opinion. The Signification of Your Intentions of retiring from public life gave me real concern and I find I am not the Only Person desirous of your continuance. We consider the attacks upon you and Mr. Madison intended if possible to disgust you with public life and should you retire at This Moment I fear by some it may be Ascribed to that cause. I am surrounded by so many people in the senate Room that I must take leave of you. Fare well I wish you health & happiness

Archd Stuart

